April 28, 1915. The opinion of the Court was delivered by
This is an action for actual and punitive damages for failure by the defendant to deliver a telegram to the plaintiff, announcing the serious illness of the plaintiff's daughter. The jury found only punitive damages.
There are twelve exceptions, some of which were abandoned. The appellant argues only three questions.
1. Was there any evidence to sustain a verdict for punitive damages?
2. Can a verdict for punitive damages be sustained where there are no actual damages?
3. Was it any abuse of discretion to refuse to set aside a verdict in a case in which the trial Judge said he did not believe the testimony of the witnesses upon whose statement the verdict must have been based?
Was there any evidence to sustain a verdict for punitive damages?
There was evidence that a messenger boy carried the telegram to the neighborhood in which the plaintiff lived, and there met two men, one of whom was the son-in-law of the plaintiff. That they told him that they knew every one in the neighborhood and either of them could and would have directed him to the plaintiff, but the messenger went off with the telegram undelivered, without asking for any information.
If the jury believed that statement, they might infer from it a wilful disregard of duty.
The exception that raises this question cannot be sustained.
Can a verdict for punitive damages be sustained where there is no actual damages?
There is supposed to be a conflict between the case of Doster
v. Tel. Co., 77 S.C. 56, 57 S.E. 671, and Bethea v. Tel.Co., 97 S.C. 385, 81 S.E. 675.
The Doster case states plainly that some actual damage, it may be nominal, is necessary to support a verdict for punitive damages. This is in accordance with the Bethea case. *Page 22 
It need not appear in the verdict, but it must exist. It may be only nominal; it may be so small as to be negligible, and need not appear in the verdict, but some actual damages, however small, must be alleged and proved.
The presiding Judge charged the jury that where there is a wilful invasion of plaintiff's rights, the law presumes some actual damage, sufficient to sustain a verdict for punitive damages; that if the plaintiff learned of his daughter's illness in time to be with her before her death (the basis of actual damages) then he could recover nothing for actual damages. But, if the failure to deliver the telegram was wilful, then the law presumes actual damages and they might give a verdict for punitive damages. This was error, and the exceptions that raise this question must be sustained.
Was it an abuse of discretion to refuse to set aside a verdict in a case in which the trial Judge said he did not believe the testimony of the witnesses upon whose statements the verdict must have been based?
To this question the answer is, it is not an abuse of discretion. The jury is presumed to know the witnesses and the Judge is not. It would rob the jury trials of all of their safeguards if the Court should hold that it will reject all judgments based upon statements that do not accord with the individual opinions of the members of this Court, as to what a man would do under a given set of circumstances, or that men do not act unreasonably, or it may be do not sometimes act foolishly.
The exception that raises this question cannot be sustained.
Judgment appealed from is reversed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES HYDRICK and WATTS concur in the opinion of the Court.